EXHIBIT 10.1

--------------------------------------------------------------------------------

 
Share Exchange Agreement
by and among
 
MERA PHARMACEUTICALS, INC.
a Delaware corporation
 
VILLARI FAMILY CENTERS, INC.
a Florida corporation
 
and
 
THE SHAREHOLDERS OF
VILLARI FAMILY CENTERS, INC.


June 14, 2012
 

--------------------------------------------------------------------------------

 

Share Exchange Agreement
 
1

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Article I.
THE SHARE EXCHANGE  4
Article II.
REPRESENTATIONS AND WARRANTIES OF MERA  5
Article III.
REPRESENTATIONS AND WARRANTIES OF VFC
 10
Article IV.
COVENANTS OF MERA AND VFC  16
Article V.
CONDITIONS TO THE OBLIGATIONS OF MERA  18
Article VI.
CONDITIONS TO THE OBLIGATIONS OF VFC  20
Article VII.
TERMINATION OF AGREEMENT  22
Article VIII.
CONTINUED OPERATION OF MERA BUSINESS AND VFC AUDITS  23
Article IX.
MISCELLANEOUS  24

 

EXHIBIT A:
Stock Power
EXHIBIT B:
VFC Unaudited Reports

 
SCHEDULES:
          SCHEDULE 1.03
Exchange
 28 SCHEDULE 1.05
Directors and Executive Officers of Mera Following the Closing
 29 SCHEDULE 2.02
Subsidiaries of Mera
 30 SCHEDULE 2.03
Capitalization of Mera
 31 SCHEDULE 2.11
Mera Absence of Certain Changes
 32 SCHEDULE 2.16
Mera Taxes
 33 SCHEDULE 2.17
Mera Intellectual Property
 34 SCHEDULE 3.01
VFC Qualifications
 35 SCHEDULE 3.02
VFC Subsidiaries
 36 SCHEDULE 3.06
VFC Related Party Contracts
 37 SCHEDULE 3.10
Liabilities; Claims
 38 SCHEDULE 3.11
VFC Compensation
 39 SCHEDULE 3.12
VFC Absence of Certain Changes
 40 SCHEDULE 3.18(a)
VFC Intellectual Property
 41 SCHEDULE 3.18(b)
VFC Intellectual Property – Pending Claims
 42 SCHEDULE 3.20
VFC Adverse Officer and Director Information
 43 SCHEDULE 3.21
VFC Material Contracts
 44 SCHEDULE 5.02
Satisfaction of Certain Mera Liabilities
 45 SCHEDULE 6.03
Series C Convertible Preferred Stock
 46 SCHEDULE 6.05(a)
Shareholder Consents to Increase Authorized and Effectuate Name Change
 47 SCHEDULE 6.05(b)
Series A Preferred and Series B Preferred Shareholder Consents to Convert all
Outstanding Shares of Series A Preferred Stock and Series B Preferred Stock to
Mera Common Stock
 48

 

--------------------------------------------------------------------------------

 
 
2

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (the “Agreement”) is made this 14th day of June
2012, by and among Mera Pharmaceuticals, Inc., a Delaware corporation (“Mera”),
Villari Family Centers, Inc., a Florida corporation (“VFC” or “Villari”) and the
shareholders of VFC (the “VFC Shareholders”).
 
RECITALS
 
A.          VFC is authorized to issue shares of its common stock, no par value
per share (“VFC Common Stock”), of which 250,000,000 shares are authorized and
106,060,000 shares are issued and outstanding and are owned by the VFC
Shareholders.  The outstanding shares of VFC Common Stock are referred to as the
“VFC Shares”.
 
VFC has developed a business plan and concept for martial art studios as more
fully described in the Business Plan furnished to Mera.
 
B.           Mera is authorized to issue 750,000,000 shares of common stock, par
value $.0001 per share (the “Mera Common Stock” or “Mera Common Shares”).  There
are approximately 547,769,915 shares of common stock issued and outstanding. 
Mera is authorized to issue 10,000 shares of preferred stock, 80 shares of
Series A preferred stock and 974 shares of Series B preferred stock of which are
issued or outstanding.  There are no outstanding options and warrants to
purchase shares of Mera Common Stock.
 
C.           The respective Boards of Directors of Mera and VFC deem it
advisable and in the best interests of each of the parties and stockholders, to
effect a share exchange (the “Share Exchange”) in which the VFC Shareholders
shall exchange their VFC Shares for such number of Mera Series C convertible
preferred stock (the “Convertible Preferred Stock”) representing approximately
95% of the outstanding Mera Common Stock on a fully diluted basis after giving
effect to the Share Exchange. 
 
E.           The Share Exchange, for Federal income tax purposes, shall be
intended to be a tax-free reorganization as described in the Internal Revenue
Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby make, adopt and approve this Agreement
and prescribe the terms and conditions of the Share Exchange and the mode of
carrying the Share Exchange into effect as follows:
 
Share Exchange Agreement
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE I.
THE SHARE EXCHANGE
 
Section 1.01    The Share Exchange
 
At the Closing, the VFC Shareholders shall sell, convey, transfer and assign to
Mera, and Mera shall purchase and accept from VFC Shareholders all right, title
and interest in and to all of the issued and outstanding VFC Stock owned by the
VFC Stockholders (the “Mera Share Exchange Consideration”) in exchange for 1,000
shares of Convertible Preferred Stock (the “VFC Share Exchange Consideration”),
on and subject to the terms and conditions of this Agreement (the “Share
Exchange”).
 
Section 1.02 The Closing.  The closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Pearlman Schneider LLP, 2200
Corporate Blvd. NW, Suite 210, Boca Raton, Florida, commencing at 12:00 p.m.,
eastern time (or such other place and time as the Parties may mutually
determine), on the first business day following the satisfaction or waiver of
all conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) or such other date as the
Parties may mutually determine (the “Closing Date”); provided, however, that the
Closing Date shall be no later than June 25, 2011.
 
Section 1.03    Deliveries/Actions at Closing.
 
(a)    VFC and VFC Shareholders.  At Closing, (i) VFC and the VFC Shareholders
shall deliver to Mera the various certificates, instruments, and documents
referred to in Article V below and (ii) the VFC Shareholders shall deliver (or
cause to be delivered) to Mera the various certificates, instruments, and
documents referred to in Section 1.04 below;
 
(b)    Mera.  At Closing, (i) Mera shall deliver to VFC the various
certificates, instruments, and documents referred to in Article VI below and
(ii) Mera shall deliver (or cause to be delivered) to the VFC Shareholders stock
certificates for Mera Convertible Preferred Stock as set forth on Schedule 1.03
and the designation of the Convertible Preferred Stock in the form set forth on
Schedule 6.03.
 
Section 1.04    Exchange Conditions.  At Closing, the VFC Shareholders shall
deliver to Mera the following:
 
(a)    The original stock certificate(s) representing the VFC Shares.
 
(b)    Stock Power substantially in the form attached hereto as Exhibit A.
 
Section 1.05    Directors and Officers of Mera.
 
The executive officers and directors of Mera shall be as set forth on Schedule
1.05 and will hold office from and after the Closing Date until their respective
successors are duly elected or appointed and qualified in the manner provided in
the Articles of Incorporate and Bylaws of Mera or as otherwise provided by law
or until their earlier resignation or removal.  With the exception of Gregory
Kowal, each of the Mera officers and directors shall resign at or before the
Closing and Greg Kowal shall resign immediately following the Closing.
 
Share Exchange Agreement
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF MERA
 
Mera represents, warrants and covenants as follows, except to the extent set
forth on the corresponding sections of the Schedule of exceptions attached
hereto and made a part hereof:
 
Section 2.01    Organization
 
Mera is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Mera has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  Mera is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualifications or licenses necessary, except in such jurisdictions where the
failure to be so duly qualified or licensed and in good standing would not
individually or in the aggregate have a material adverse effect on the business,
operations, assets, prospects, financial condition or results of operations of
Mera and would not delay or prevent the consummation of the transactions
contemplated hereby (a “Mera Material Adverse Effect”).  Mera previously has
delivered, or provided access to VFC, accurate and complete copies of its
Articles of Incorporation and Bylaws, as currently in effect.  Mera is not in
violation of any terms of its Articles of Incorporation or Bylaws.
 
Section 2.02    Subsidiaries
 
Except as shown on Schedule 2.02, Mera has, and on the Closing Date will have,
no subsidiaries, nor does it own any direct or indirect interest in any other
business entity.
 
Section 2.03    Capitalization
 
Mera is authorized to issue 750,000,000 shares of capital stock of which there
are 547,769,915 common shares issued and outstanding; and 10,000 shares of
preferred stock authorized, of which 80 shares of Series A and 974 shares of
Series B Convertible Preferred Stock are issued or outstanding.  The outstanding
shares of Series A Convertible Preferred Stock and outstanding shares of Series
B Convertible Preferred Stock shall automatically convert into an aggregate of
9,529,761 shares of Mera common stock on the Closing Date as set forth on
Schedule 2.03.  On the Closing Date, there will be issued and outstanding no
more than 547,769,915 shares of Mera Common Stock, all of which will be validly
issued, fully paid and nonassessable.  Except as contemplated by this Agreement
or on Schedule 2.03, on the Closing Date there will be no issued or outstanding
securities and no issued or outstanding options, warrants or other rights, or
commitments or agreements of any kind, contingent or otherwise, to purchase or
otherwise acquire Mera Common Shares or any issued or outstanding securities of
any nature convertible into Mera Common Shares.  There is no proxy or any other
agreement, arrangement or understanding of any kind authorized, effective or
outstanding, which restricts, limits or otherwise affects the right to vote any
Mera Common Shares, except that Gregory Kowal shall use his best efforts to have
Mera shareholders vote their Mera Common Shares to increase the authorized Mera
shares.
 
Section 2.04    Authority
 
Mera has full corporate power and authority to execute and deliver this
Agreement and, subject to the requisite approval of the stockholders of Mera, to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized and approved by the Board of Directors of Mera
and no other corporate proceedings on the part of Mera is necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Mera and, assuming
this Agreement constitutes a legal, valid and binding agreement of VFC,
constitutes a legal, valid and binding agreement of Mera, enforceable against
each of them in accordance with its terms, except as the enforceability may be
affected by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
the possible unavailability of certain equitable remedies, including the remedy
of specific performance.
 
Share Exchange Agreement
 
5

--------------------------------------------------------------------------------

 
 
Section 2.05    No Violations: Consents and Approvals
 
(a)    Mera Stockholders.  No vote of the stockholders of Mera is required by
Law, the Articles of Incorporation or Bylaws of Mera or otherwise in order for
Mera to consummate the Share Exchange and the transactions contemplated hereby.
 
(b)    Contracts and Material Agreements.  Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby nor
compliance by Mera with any of the provisions hereof conflicts with, violates or
results in any breach of (i) any contract, agreement, instrument or
understanding to which Mera is a party or by which Mera or any of their
respective assets or properties is bound; or (ii) any law, judgment, decree,
order, statute, rule or regulation of any jurisdiction or governmental authority
(a “Law”) applicable to Mera or any of its respective assets or properties,
excluding from the foregoing clauses conflicts, violations or breaches which,
either individually or in the aggregate, would not have a Mera Material Adverse
Effect or materially impair Mera’s ability to consummate the transactions
contemplated hereby or for which Mera has received or, prior to the Share
Exchange, shall have received appropriate consents or waivers.
 
(c)    Governmental Entities.  No filing or registration with, notification to,
or authorization, consent or approval of, any governmental entity is required by
Mera in connection with the execution and delivery of the Agreement or the
consummation by Mera of the transactions contemplated hereby, except (i) in
connection, or in compliance, with the provisions of the Securities Act of 1933,
as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings, the failure of which to
be obtained or made would not, individually or in the aggregate, have a Mera
Material Adverse Effect, or materially impair the ability of Mera to perform its
obligations hereunder.
 
Section 2.06    Related Party Transactions
 
Except as set forth in the SEC Reports (defined below) and as contemplated by
this Agreement, as of  Closing there are no loans, leases, commitments,
arrangements of any kind or nature outstanding between Mera and any officer or
director of Mera, or any Person related to or affiliated with any officer or
director of Mera.
 
Section 2.07    SEC Reports; Financial Statements
 
Mera has failed to file all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since October 31, 2010 (together “SEC Reports”).  Mera’s
reporting obligations with the SEC arise under Section 15(d) of the Exchange Act
and Mera is currently not required to file proxy statements with the SEC. Mera
filed reports with SEC from April 2008 to October 31, 2010. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of Mera included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto as in effect at the
time of filing.  Such financial statements were prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto, and fairly present in all material respects the financial
position of Mera as of and for the dates thereof and the results of operations
and cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  Each required
form, report and document containing financial statements has been filed with or
submitted to the SEC since April 30, 2008, was accompanied by the certifications
required to be filed or submitted by Mera’s chief executive officer and chief
financial officer pursuant to the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and at the time of filing or submission of each such
certification, such certification was true and accurate and materially complied
with the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Mera has furnished to VFC and the shareholders unaudited financial
reports for the period November 1, 2010 to May 31, 2012 (the “Unaudited
Reports”).
 
Share Exchange Agreement
 
6

--------------------------------------------------------------------------------

 
 
Section 2.08    Title to Assets
 
Mera was, on the date of its most recent Unaudited Reports, the owner of its
plant and equipment as set forth in such Unaudited Reports and has good and
marketable title thereto.
 
Section 2.09    Accounts Receivable
 
The accounts receivable (“Accounts Receivable”) set forth in the Unaudited
Reports represent amounts due for goods sold or services rendered by Mera in the
ordinary course of business and, except as reserved for in the Unaudited
Reports, Mera believes are collectable in the ordinary course of business,
without any claims by the obligor for set-off, deductions or counterclaims.
 
Section 2.10    Liabilities; Claims
 
Except as and to the extent set forth in the latest Mera Unaudited Reports,
neither Mera nor any of its subsidiaries had at the date of the latest balance
sheet any liabilities required by generally accepted accounting principles to be
reflected on a consolidated balance sheet of Mera and its subsidiaries.  Except
as and to the extent set forth in such Mera Unaudited Reports, since such date
neither Mera nor any of its subsidiaries has incurred any liabilities material
to the business, operations or financial condition of Mera and its subsidiaries
taken as a whole, except liabilities incurred in the ordinary and usual course
of business and consistent with past practice and liabilities incurred in
connection with this Agreement.
 
Section 2.11    Absence of Certain Changes
 
Since November 1, 2010, Mera has been operated only in the ordinary course,
consistent with past practice, and there has not been any adverse change, or any
event, fact or circumstance which might reasonably be expected to result in an
adverse change, in either event that would have a Mera Material Adverse Effect. 
Without limiting the generality of the foregoing, except as set forth on
Schedule 2.11 or in the Unaudited Reports, since November 1, 2010, there has not
been with respect to Mera any:
 
(a)    sale or disposition of any material asset other than inventory in the
ordinary course;
 
(b)    payment of any dividend, distribution or other payment to any stockholder
of Mera or to any relative of any such stockholder other than payments of salary
and expense reimbursements made in the ordinary course of business, consistent
with past practice, for employment services actually rendered or expenses
actually incurred;
 
(c)    incurrence or commitment to incur any liability individually or in the
aggregate material to Mera, except such liabilities under Mera’s existing credit
facilities and liabilities incurred in connection with the Share Exchange;
 
(d)    waiver, release, cancellation or compromise of any indebtedness owed to
Mera or claims or rights against others, exceeding $5,000 in the aggregate;
 
(e)    any change in any accounting method, principle or practice except as
required or permitted by generally accepted accounting principles; or
 
(f)    unusual or novel method of transacting business engaged in by Mera or any
change in Mera’s accounting procedures or practices or its financial or equity
structure.
 
Share Exchange Agreement
 
7

--------------------------------------------------------------------------------

 
 
Section 2.12    Finder’s Fees
 
Neither Mera nor any of Mera’s affiliates or their respective officers,
directors or agents has employed any broker, finder or financial advisor or
incurred any liability for any broker’s fees, commissions, or financial advisory
or finder’s fees in connection with any of the transactions contemplated by this
Agreement.
 
Section 2.13    Compliance With Laws
 
Mera is not conducting or has not conducted its business in violation of any
Law, including without limitation, any law pertaining to environmental
protection, occupational health or safety, or employment practices, except any
law the violation of which would not have a Material Adverse Effect.
 
Section 2.14    Legal Proceedings
 
Except as set forth in the Unaudited Reports, there is no claim, litigation,
investigation or proceeding by any person or governmental authority pending or,
to Mera’s knowledge threatened, against Mera which would have a Material Adverse
Effect.  There are no pending or, to Mera’s knowledge, threatened controversies
or disputes with, or grievances or claims by, any employees or former employees
of Mera or any of their respective predecessors of any nature whatsoever,
including, without limitation, any controversies, disputes, grievances or claims
with respect to their employment, compensation, benefits or working conditions,
except for such litigation which would not have a Material Adverse Effect.
 
Section 2.15    Employee Benefits
 
Mera has not authorized any employee welfare plans or any equity compensation
plans, nor has its Board of Directors authorized the reservation or issuance of
any securities under any equity compensation plan.
 
Section 2.16    Taxes
 
Except as set forth on Schedule 2.16, all federal, state, county and local
income, excise, property or other tax returns, including payroll taxes required
to be filed by Mera, have been timely filed and all required taxes, fees and
assessments have been paid or an adequate reserve therefor has been provided for
in the Unaudited Reports.  The federal income tax returns and state and foreign
income tax returns of Mera have not been audited by the Internal Revenue Service
(“IRS”) or any other taxing authority within the past five years.  Neither the
IRS nor any state, local or other taxing authority has proposed any additional
taxes, interest or penalties with respect to Mera or any of its operations or
businesses.  There are no pending, or to the knowledge of Mera threatened, tax
claims or assessments, and there are no pending, or to the knowledge of Mera
threatened, tax examinations by any taxing authorities.  Mera has not given any
waivers of rights (which are currently in effect) under applicable statutes of
limitations with respect to the federal income tax returns of Mera for any year.
 
Section 2.17    Intellectual Property
 
Except as set forth on Schedule 2.17 or in the Unaudited Reports, Mera has no
patents, patent applications, trademarks, trademark registrations, trade names,
copyrights, copyright registrations or applications therefore.  Mera has no
knowledge of any infringements by Mera of any third party’s intellectual
property.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.18        Absence of Certain Business Practice
 
Neither Mera nor any directors, officers, agents or employees of Mera (in their
capacities as such) has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iii)
made any other unlawful payment.
 
Section 2.19    Issuances of Securities
 
Except as set forth in the SEC Reports, Mera has not issued or committed itself
to issue, and prior to the Closing Date will not issue or commit itself to
issue, any Mera Shares or any options, rights, warrants or other securities
convertible into Mera Shares, except as contemplated by this Agreement.
 
Section 2.20    Officer and Director Information
 
The information about the Mera officers and directors set forth in the SEC
Reports and the Unaudited Reports and the  complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder.
 
Section 2.21    Over-the-Counter Bulletin Board Quotation
 
Mera Common Stock was quoted on the Over-the-Counter Bulletin Board (“OTC BB”)
under the Symbol “MRPI” and is currently quoted on the Pink OTC Markets (“Pink
Sheets”) under the symbol “MRPI”.  There is no action or proceeding pending or,
to Mera’s knowledge, threatened against Mera by the Financial Industry
Regulation Authority, Inc. (“FINRA”) with respect to any intention by such
entities to prohibit quotation of Mera Common Stock on the Pink Sheets or the
re-quotation of Mera Common Stock on the OTC BB provided the SEC Reports are
brought current.
 
Section 2.22    Full Disclosure
 
To the knowledge of Mera, none of the information supplied or to be supplied by
or about Mera to VFC concerning the Share Exchange contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF VFC
 
VFC represents, warrants and covenants to Mera to the statements contained in
this Article III, except to the extent set forth on the corresponding sections
of the Schedule of exceptions attached hereto and made a part hereof.  Each VFC
Shareholder severally represents and warrants to Mera that the statements
contained in Section 3.22 as to such VFC Shareholder are true, correct and
complete in all material respects as of the Closing Date, except as set forth in
the Schedule of exceptions attached hereto.
 
Section 3.01    Organization and Business.
 
(a)     VFC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida, and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  VFC is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualifications or licenses necessary, as indicated on Schedule 3.01, except in
such jurisdictions where the failure to be so duly qualified or licensed and in
good standing would not individually or in the aggregate have a material adverse
effect on the business, operations, assets, prospects, financial condition or
results of operations of VFC and would not delay or prevent the consummation of
the transactions contemplated hereby (a “VFC Material Adverse Effect”).
 
(b)    VFC previously has delivered or provided access to Mera accurate and
complete copies of VFC’s Articles of Incorporation and Bylaws, each as currently
in effect.  The corporate minute books of VFC are complete and correct and the
minutes and consents contained therein accurately reflect actions taken at a
duly called and held meeting or by sufficient consent without a meeting.  All
actions by VFC, which required director or stockholder approval, are reflected
on the corporate minute books of VFC.  VFC is not in violation or breach of, or
in default with respect to, any term of its Articles of Incorporation (or other
charter documents) or Bylaws.
 
Section 3.02    Subsidiaries
 
(a)    Schedule 3.02 sets forth the names of each of VFC’s subsidiaries
(“Subsidiaries”) and shows for each such Subsidiary: (i) its jurisdiction of
organization and each other jurisdiction in which it is qualified to do
business; (ii) the authorized and outstanding capital stock or other ownership
interests of each Subsidiary; and (iii) the identity of and number of shares of
such capital stock or other ownership interests owned of record by each holder
thereof.  Except as set forth on Schedule 3.02, (i) VFC has no Subsidiaries and
(ii) VFC does not own any capital stock or other securities of any other
corporation, limited liability company, general or limited partnership, firm,
association or business organization, entity or enterprise.
 
(b)    Each Subsidiary is duly organized, validly existing and in good standing
in its jurisdiction of organization, with all requisite corporate, partnership,
membership or limited liability company power, as the case may be, to own, lease
and operate its property and to carry on its business as now being conducted.
 
(c)    There are no issued or outstanding shares of capital stock of any
Subsidiary, (i) no shares of capital stock of any Subsidiary are held in
treasury and (ii) there are no subscriptions, options, “phantom” stock rights,
stock appreciation rights, warrants or other rights entitling any Person to
acquire or otherwise receive from any Subsidiary any shares of capital stock or
securities of such Subsidiary convertible into or exchangeable for capital stock
of such Subsidiary (collectively, the “Subsidiary Securities”).  There are no
contracts, agreements, or arrangements relating to the grant, issuance,
repurchase, redemption or other acquisition by any Subsidiary of any Subsidiary
Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.03    Capitalization
 
(a)    VFC is authorized to issue 250,000,000 shares of VFC Common Stock, no par
value per share, of which 106,060,000 shares are issued and outstanding.  The
VFC Shares are held by the VFC Shareholders.
 
(b)    At the Closing Date, there will not be any existing options, warrants,
calls, subscriptions, or other rights or other agreements or commitments
obligating VFC to issue, transfer or sell any shares of capital stock of VFC or
any other securities convertible into or evidencing the right to subscribe for
any such shares.  VFC is not subject to any obligation to repurchase or
otherwise acquire any shares of its capital stock or other similar interest. 
All issued and outstanding VFC Shares are, and all VFC Shares issued and
outstanding at the Closing Date shall be, duly authorized and validly issued,
fully paid and non-assessable and subject to the terms of this Agreement free
from all liens, charges, claims, preemptive or similar rights and encumbrances. 
All issued and outstanding shares of VFC have not been issued in violation of
any applicable federal or state securities or blue-sky laws.  No Person has any
right of first refusal, right of participation, or any similar right with
respect to disposition of the VFC Shares.
 
Section 3.04    Authority
 
VFC has full corporate power and authority to execute and deliver this Agreement
and, subject to the requisite approval of the Share Exchange and the adoption of
this Agreement by the VFC Shareholders, to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by VFC’s Board of Directors and the Stockholders and, except for the
requisite approval of the Share Exchange and the adoption of this Agreement by
the VFC Shareholders, no other corporate proceedings on the part of VFC are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  VFC’s Board of Directors has determined that the
transactions contemplated by this Agreement, including the Share Exchange, are
in the best interests of VFC and its stockholders and have determined to
recommend to such stockholders that they vote in favor of this Agreement and the
consummation of the transactions contemplated hereby, including the Share
Exchange.  This Agreement has been duly and validly executed and delivered by
VFC and, assuming this Agreement constitutes a legal, valid and binding
agreement of Mera, constitutes a legal, valid and binding agreement of VFC,
enforceable against it in accordance with its terms, except as the
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and the possible unavailability of certain equitable
remedies, including the remedy of specific performance.
 
Section 3.05    No Violations; Consents and Approvals
 
(a)        VFC Stockholders.  The consent of the VFC Shareholders is required to
approve the Share Exchange.  No other vote of the stockholders of VFC is
required by Law, the Articles of Incorporation or Bylaws of VFC or otherwise in
order for VFC to consummate the Share Exchange and the transactions contemplated
hereby. All of the VFC Shareholders have consented to the Share Exchange.
 
(b)        Contracts and Material Agreements.  Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby nor compliance by VFC with any of the provisions hereof conflicts with,
violates or results in any breach of (i) any contract, agreement, instrument or
understanding to which VFC is a party, or by which VFC or any of its assets or
properties is bound; or (ii) subject to the requisite approval of VFC’s
stockholders, any Law applicable to VFC or any of its respective assets or
properties, excluding from the foregoing clauses conflicts, violations or
breaches which, either individually or in the aggregate, would not have a VFC
Material Adverse Effect or materially impair VFC’s ability to consummate the
transactions contemplated hereby.
 
(c)    Governmental Entities.  No filing or registration with, notification to,
or authorization, consent or approval of, any governmental entity is required by
VFC in connection with the execution and delivery of the Agreement or the
consummation by VFC of the transactions contemplated hereby, except (i) the
filing of the appropriate merger documents with the Secretary of State of
Florida; and (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings, the failure of which to be obtained or
made would not, individually or in the aggregate, have a VFC Material Adverse
Effect, or materially impair the ability of VFC to perform its obligations
hereunder.
 
(d)        VFC will take all corporate and other action and use its best efforts
to obtain in writing as promptly as possible all approvals and consents required
to be obtained in order to effectuate the consummation of the transactions
contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.06    Related Party Contracts
 
Except as set forth on Schedule 3.06, there are, and on the Closing Date there
will be, no loans, leases, agreements, arrangements understandings or VFC
Contracts outstanding between VFC and any of its officers, directors or
affiliates or any Person related to or affiliated with any such officers or
directors.
 
Section 3.07    Financial Statements
 
VFC has furnished Mera the balance sheets of VFC as of May 31, 2012, attached as
Exhibit B (“VFC Financial Statements”).  The VFC Financial Statements fairly
present in all material respects the financial position, results of operations
and other information purported to be shown thereon of VFC.  VFC will furnish
Mera a true and complete copy of the audited balance sheets of VFC as of October
31, 2011, and the related consolidated audit statements of income and statements
of cash flow of VFC for the period ended October 31, 2011 (“VFC Audits”) within
75-days following the Closing Date.  The VFC Audit will be audited by Webb &
Company and (i) will be accompanied by an unqualified audit report, except as to
“Going Concern”; (ii) will be prepared in conformity with United States
generally accepted accounting principles consistently applied throughout the
periods involved (“GAAP”); and (iii) will be adjusted for all normal and
recurring accruals.
 
Section 3.08    Title to Assets
 
VFC, has, and on the Closing Date will have, good and marketable title to all of
its furniture, fixtures, equipment, inventory and other assets owned by VFC, and
such assets are owned free and clear of all security interests, pledges, liens,
restrictions and encumbrances of every kind and nature. 
 
Section 3.09    Accounts Receivable
 
Omitted.
 
Section 3.10    Liabilities; Claims
 
Except as set forth on Schedule 3.10, there are, and on the Closing Date will
be, no liabilities (including, but not limited to, tax liabilities) or claims
against VFC (whether such liabilities or claims are contingent or absolute,
direct or indirect, matured or unmatured) not appearing on the VFC Financial
Statements, other than (i) liabilities incurred in the ordinary course of
business since May 31, 2012; or (ii) other liabilities which do not exceed
$100,000 in the aggregate.
 
Section 3.11    Compensation; Loans and Distributions
 
Except as set forth on Schedule 3.11, since May 31, 2012, there have been, and
through the Closing Date there will be (i) no bonuses or extraordinary
compensation to any of the officers, members of executive management or
directors of VFC; (ii) no loans made to or any other transactions with any of
the officers, members of executive management or directors of VFC or their
families or affiliates; and (iii) no dividends or other distributions declared
or paid by VFC to any officer, member of executive management, director or their
families or affiliates.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.12    Absence of Certain Changes
 
Since May 31, 2012, and except as set forth on Schedule 3.12, VFC and its
Subsidiaries have been operated only in the ordinary course, consistent with
past practice, and there has not been any adverse change, or any event, fact or
circumstance which might reasonably be expected to result in an adverse change,
in either event that would have an VFC Material Adverse Effect. 
 
Section 3.13    Finder’s Fees
 
Neither VFC nor any of VFC’s affiliates or their respective officers, directors
or agents has employed any broker, finder or financial advisor or incurred any
liability for any broker’s fees, commissions, or financial advisory or finder’s
fees in connection with any of the transactions contemplated by this Agreement.
 
Section 3.14    Compliance With Laws
 
VFC is in possession of all franchises, grants, authorizations, licenses,
establishment registrations, product listings, permits, easements, variances,
exceptions, consents, certificates, identification and registration numbers,
approvals and orders of any governmental entity necessary for VFC to own, lease
and operate its properties or otherwise to carry on its business as it is now
being conducted (collectively the “VFC Permits”), except where the failure to be
in possession of any such VFC Permit would not have a VFC Material Adverse
Effect. As of the date of this Agreement, none of the VFC Permits have been
suspended or canceled nor is any such suspension or cancellation pending or, to
the knowledge of VFC, threatened, nor has VFC received from any governmental
entity any written notification with respect to possible conflicts, defaults or
violations of laws in respect of such VFC Permits, except in each case, where it
would not have a VFC Material Adverse Effect.  VFC is not in conflict with, or
in default or violation of (i) any law applicable to VFC or by which any
property or asset of VFC is bound or affected except where any such conflict,
default or violation would not have a VFC Material Adverse Effect; or (ii) any
VFC Permits except where any such conflict, default or violation would not have
an VFC Material Adverse Effect.
 
Section 3.15    Legal Proceedings
 
There are, and on the Closing Date there will be, no legal, administrative,
arbitral or other proceedings, claims, actions or governmental investigations of
any nature pending, or to VFC’s knowledge, threatened, directly or indirectly
involving VFC, its subsidiaries, or its officer, directors, employees or
affiliates, individually or in the aggregate, in which an unfavorable
determination could result in suspension or termination of VFC’s business or
authority to conduct such business in any jurisdiction or could result in the
payment by VFC of more than $5,000, or challenging the validity or propriety of
the transactions contemplated by this Agreement.  VFC is not a Party to any
order, judgment or decree, which will, or might reasonably be expected to,
materially adversely affect the business, operations, properties, assets or
financial condition of VFC.
 
Section 3.16    Employee Benefits
 
VFC has not authorized any employee welfare plans or any equity compensation
plans, nor has its Board of Directors authorized the reservation or issuance of
any securities under any equity compensation plan.
 
Section 3.17    Taxes
 
All federal, state, county and local income, excise, property and other tax
returns required to be filed by VFC and its Subsidiaries, are true and correct
in all material respects and have been timely filed, and all required taxes,
fees or assessments have been paid or an adequate reserve therefor has been
established in the VFC Financial Statements.  The federal income tax returns and
state and foreign income tax returns of VFC have not been audited by the IRS or
any other taxing authority within the past five years.  Neither the IRS nor any
state, local or other taxing authority has proposed any additional taxes,
interest or penalties with respect to VFC or any of its operations or
businesses.  There are no pending, or to the knowledge of VFC, threatened, tax
claims or assessments, and there are no pending, or to the knowledge of VFC,
threatened, tax examinations by any taxing authorities.  VFC has not given any
waivers of rights (which are currently in effect) under applicable statutes of
limitations with respect to the federal income tax returns of VFC for any year.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.18    Intellectual Property
 
(a)         Set forth on Schedule 3.18(a) is a true and complete list of all
material proprietary technology, patents, trademarks, trade names, service marks
and registered copyrights (and all pending applications or current registrations
for any of the foregoing), and all licenses granted to VFC by third Parties of
patent rights, trademark rights, trade name rights and service mark rights, used
by VFC in the conduct of its business, together with trade secrets and know how
used in the conduct of its business (“VFC Intellectual Property Rights”).  VFC
owns, or has validly licensed or otherwise has the right to use or exploit, as
currently used or exploited, and as contemplated to be used and exploited in the
future, all of the VFC Intellectual Property Rights, free of any lien or any
obligation to make any payment (whether of a royalty, license fee, compensation
or otherwise). 
 
(b)         Except as set forth on Schedule 3.18(b), no claims are pending or
threatened against VFC that VFC is infringing or otherwise violating the rights
of any Person with regard to any VFC Intellectual Property Right or that any VFC
Intellectual Property Right is invalid or unenforceable.  No Person is
infringing the rights of VFC with respect to any VFC Intellectual Property Right
nor, to the knowledge of VFC, has any Person threatened to do so.
 
Section 3.19    Absence of Certain Business Practices
 
Neither VFC, nor any directors, officers, agents or employees of VFC (in their
capacities as such) has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iii)
made any other unlawful payment.
 
Section 3.20    Adverse Officer and Director Information
 
Except as set forth on Schedule 3.20, during the past five year period neither
VFC, nor, to its knowledge, any of its executive officers, members of executive
management or directors, nor any Person intended upon consummation of the Share
Exchange to be nominated by VFC to become an officer, member of executive
management or director of the Surviving Company or any successor entity or
subsidiary, has been the subject of:
 
(a)         a petition under the federal bankruptcy laws or any other insolvency
or moratorium law or has a receiver, fiscal agent or similar officer been
appointed by a court for the business or property of VFC or such Person, or any
partnership in which VFC or any such Person was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which VFC or any such Person was an executive officer at or
within two years before the time of such filing;
 
(b)         a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations which do not relate to
driving while intoxicated or driving under the influence);
 
(c)         any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining VFC or any such Person from, or otherwise limiting (i) acting as a
futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
Person regulated by the United States Commodity Futures Trading Commission or
the SEC or an associated Person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
Person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (ii) engaging in any type of business
practice; or (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
federal, state or other securities laws or commodities laws;
 
 
14

--------------------------------------------------------------------------------

 
 
(d)         any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of VFC or any such Person to
engage in any activity described in the preceding sub-paragraph, or to be
associated with persons engaged in any such activity;
 
(e)         a finding by a court of competent jurisdiction in a civil action or
by the SEC to have violated any securities law, regulation or decree and the
judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or
 
(f)         a finding by a court of competent jurisdiction in a civil action or
by the United States Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated. 
 
Section 3.21    Material Contracts
 
Copies of all agreements, letters of intent, arrangements, understandings and
commitments, whether written or oral, to which VFC and its Subsidiaries is or on
the Closing Date will be, a Party, or from which VFC will receive substantial
benefits and which are material to VFC, have been delivered or made available to
Mera or its counsel and are listed hereto on Schedule 3.21 (“VFC Contracts”). 
Any VFC Contracts entered into between the date hereof and the Closing Date will
be delivered to Mera or its counsel prior to Closing.  The validity and
enforceability of, and rights of VFC contained in, each such VFC Contract shall
not be adversely effected by the Share Exchange or the transactions contemplated
hereby or any actions taken in furtherance hereof.  VFC is not, and on the
Closing Date will not be, in material default under any VFC Contract.
 
Section 3.22    VFC Shareholders.  Each VFC Shareholder, severally and not
jointly, hereby represents and warrants to and covenants to Mera as follows:
 
(a)        Such person owns the VFC Shares free and clear of any and all claims,
liens, security interests or encumbrances of any nature or kind and, as such,
has the exclusive right and full power to sell, transfer and assign the VFC
Shares to Mera free of any claims, liens, security interests or encumbrances.
 
(b)        Neither the execution nor the delivery of this Agreement, the
incurrence of the obligations herein set forth, the consummation of the
transactions herein contemplated, nor the compliance with the terms of this
Agreement will conflict with, or result in a breach of, any of the terms,
conditions, or provisions of, or constitute a default under, any bond, note, or
other evidence or indebtedness or any contract, indenture, mortgage, deed of
trust, loan agreement, lease, or other agreement or instrument to which such
person is a party or by which such person may be bound.
 
(c)        Such person has the right, power, legal capacity, and authority to
execute and enter into this Agreement and to execute all other documents and
perform all other acts as may be necessary in connection with the performance of
this Agreement.
 
(d)        Such person has had the opportunity to review this Agreement with
counsel.
 
(e)        Such person (i) understands that the Mera Series C Convertible
Preferred Stock and Mera’s Common Stock issuable upon conversion of the
Preferred Stock have not been, and will not be, registered under the Securities
Act, or under any state securities laws, and are being offered and sold in
reliance upon federal and state exemptions for transactions not involving any
public offering, (ii) is acquiring the Mera Common Stock and Mera Convertible
Preferred Stock solely for his or its own account for investment purposes, and
not with a view to the distribution thereof, (iii) is a sophisticated investor
with knowledge and experience in business and financial matters, (iv) has
received certain information concerning Mera based upon reports filed by Mera
with the Securities and Exchange Commission through October 31, 2012, and has
had the opportunity to obtain additional current information as desired in order
to evaluate the merits and the risks inherent in holding the Mera Common Stock
and Mera Series C Convertible Preferred Stock, (v) is able to bear the economic
risk and lack of liquidity inherent in holding the Mera Common Stock and Mera
Series C Convertible Preferred Stock, and (vi) is an “Accredited Investor” as
defined under the Securities Act.
 
Section 3.23    Full Disclosure
 
No provision of this Article III or any Schedule or any document or agreement
furnished by VFC or the VFC stockholders (only as to Section 3.22) contains any
untrue statement of a material fact, or omits to state a material fact necessary
in order to make the statement contained herein, in light of the circumstances
under which such statements are made, not misleading.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
COVENANTS OF MERA AND VFC
 
Section 4.01    Conduct of Business of Mera and VFC
 
Except as contemplated by this Agreement or as expressly agreed to in writing by
the other party, during the period from the date of this Agreement to the
Closing Date, each of Mera and VFC will conduct its operations substantially as
presently operated and only in the ordinary course of business, in a normal
manner consistent with past practices and will use commercially reasonable
efforts to preserve intact its business organization, to keep available the
services of its officers and employees and to maintain satisfactory
relationships with suppliers, distributors, customers and others having business
relationships with it and will take no action which would adversely affect its
ability to consummate the transactions contemplated by this Agreement.
 
Section 4.02    No Solicitation
 
All parties to this Agreement agree that, prior to the Closing Date, except as
provided below it shall not, and shall not authorize or permit any of its
directors, officers, employees, agents or representatives to, directly or
indirectly, solicit, initiate, facilitate or encourage (including by way of
furnishing or disclosing information), or take any other action to facilitate,
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to any Transaction Proposal (as defined below), or enter
into or maintain or continue discussions or negotiate with any person or entity
in furtherance of such inquiries or to obtain a Transaction Proposal or agree to
or endorse any Transaction Proposal or authorize or permit any of its officers,
directors or employees or any investment banker, financial advisor, attorney,
accountant or other representative retained by it to take any such action.  For
purposes of this Agreement, “Transaction Proposal” shall mean any of the
following (other than the transactions between VFC and Mera contemplated by this
Agreement) (i) any merger, consolidation, share exchange, recapitalization,
business combination or other similar transaction;  (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of twenty percent
(20%) or more of the assets of any party; or (iv) any public announcement of a
proposal, plan or intention to do any of the foregoing or any agreement to
engage in any of the foregoing. 
 
Section 4.03    Confidentiality
 
(a)        Access to Information.  From the date of this Agreement until the
Closing Date, VFC will provide Mera and Mera will provide VFC, and their
respective authorized representatives (including counsel, other consultants,
accountants and auditors) full reasonable access during normal business hours to
all facilities, personnel and operations and to all books and records of VFC and
Mera, will permit the other party to make such inspections as it may reasonably
require (including without limitation any air, water or soil testing or sampling
deemed necessary) and will cause its officers to furnish the other party with
such financial and operating data and other information with respect to its
business and properties as the other party may from time to time reasonably
request.
 
(b)        Confidential Treatment of Information.  Mera and VFC will hold and
will cause their representatives to hold in confidence, all documents and
information furnished in connection with this Agreement, other than documents or
information which (i) are available to the public; (ii) are or become known by
Mera or VFC from a source other than VFC or Mera, as the case may be, other than
by a breach of a confidentiality obligation owed to VFC or Mera, respectively;
or (iii) are required by law to be disclosed.
 
Section 4.04    Intentionally Left Blank
 
Section 4.05    Tax Treatment
 
None of Mera or VFC shall knowingly take any action that could reasonably be
expected to disqualify the Share Exchange as a “reorganization” within the
meaning of Section 368(a) of the Code.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.06    Reasonable Efforts; Other Actions
 
(a)         VFC and Mera each shall use all commercially reasonable efforts
promptly to take, or cause to be taken, all other actions and do, or cause to be
done, all other things necessary, proper or appropriate under applicable Law to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, (i) the taking of any actions required to qualify
the Share Exchange treatment as a tax-free reorganization; and (ii) the
obtaining of all necessary consents, approvals or waivers under their respective
material contracts.
 
(b)        VFC shall take all actions necessary to duly call and hold a meeting
of its stockholders or solicit the written consent of its stockholders as soon
as reasonably practicable, to approve the Share Exchange.  VFC’s Board of
Directors shall recommend that the holders of the VFC Common Stock vote or
consent to approve the Share Exchange, and shall use commercially reasonable
efforts to solicit such approval. VFC shall provide its stockholders with a
written statement in connection such meeting or consent solicitation which shall
include a statement to the effect that the Board of Directors of VFC recommends
that VFC’s stockholders vote to approve the Share Exchange and provide such
other information concerning the Share Exchange as may be required under
applicable law.   All such information provided by Mera for use in such VFC
written statement will be materially true, correct and complete and will not
contain any untrue statement of a material fact or omit to state any material
fact required or necessary to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
(c)        Each party covenants that after the Closing, it shall, execute,
acknowledge and deliver, without further consideration, all such instruments and
other documents as may be reasonably requested to consummate or effectuate the
transactions contemplated by this Agreement and Mera (the Surviving Company)
agrees to undertake such necessary actions, including but not limited to the
filing of an information statement or proxy statement with the SEC, to amend its
articles of incorporation to increase its authorized common stock.
 
Section 4.07    Public Announcements
 
Before issuing any press release or otherwise making any public statement with
respect to the Share Exchange, Mera and VFC will consult with each other as to
its form and substance and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
Law (it being agreed that the parties hereto are entitled to disclose all
requisite information concerning the transaction in any filings required with
the SEC).
 
Section 4.08    Notification of Certain Matters
 
Each of VFC and Mera shall give prompt notice to the other party of (i) any
notice of, or other communication relating to, a default or event which, with
notice or lapse of time or both, would become a default, received by it
subsequent to the date of this Agreement and prior to the Closing Date, under
any contract material to the financial condition, properties, businesses or
results of operations of VFC or Mera, as the case may be, to which it is a party
or is subject; (ii) any notice or other communication from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement; (iii) any
material adverse change in their respective financial condition, properties,
businesses or results of operations or the occurrence of any event which is
reasonably likely to result in any such change; or (iv) the occurrence or
existence of any event which would, or could with the passage of time or
otherwise, make any representation or warranty contained herein untrue;
provided, however, that the delivery of notice pursuant to this Section 4.08
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.  Each party shall use its best efforts to prevent
or promptly remedy the same.
 
Section 4.09    Expenses
 
Except as otherwise provided herein, Mera and VFC shall bear their respective
expenses incurred in connection with the Share Exchange, including, without
limitation, the preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including all fees and expenses of its
representatives, counsel and accountants. 
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.10    State Antitakeover Laws
 
If any “fair price” or “control share acquisition” statute or other similar
antitakeover regulation shall become applicable to the transactions contemplated
hereby, Mera and VFC and their respective Board of Directors shall use their
reasonable best efforts to grant such approvals and to take such other actions
as are necessary so that the transactions contemplated hereby may be consummated
as promptly as practicable on the terms contemplated hereby and shall otherwise
use their reasonable best efforts to eliminate the effects of any such statute
or regulation on the transactions contemplated hereby.
 
Section 4.11    Satisfaction of Conditions
 
VFC agrees to use its best efforts to cause each of the conditions set forth in
Article VI to Mera proceeding with the Closing to be satisfied on or before the
Closing Date.  Mera agrees to use its best efforts to cause each of the
conditions set forth in Article VII to VFC proceeding with the Closing to be
satisfied on or before the Closing Date.
 
ARTICLE V.
CONDITIONS TO THE OBLIGATIONS OF MERA
 
The respective obligations of each party to effect the Share Exchange shall be
subject to the fulfillment at or prior to the Closing of each of the following
conditions, any one or more of which may be waived in a writing signed by Mera:
 
Section 5.01    VFC Business Plan
 
VFC shall have delivered a current business plan showing the sale of more than
five VFC franchises.
 
Section 5.02 Satisfaction of Certain MERA Liabilities
 
VFC or its affiliates shall satisfy certain liabilities of MERA as set forth on
Schedule 5.02.
 
Section 5.03    Representations Accurate
 
The representations and warranties of VFC contained herein shall be true and
correct on the date of this Agreement and at and on the Closing Date in all
respects as though such representations and warranties were made at and on such
date, except those representations and warranties that speak as of a specific
date.
 
Section 5.04    Performance
 
VFC shall have complied, in all material respects, with all agreements,
obligations and conditions required by this Agreement to be complied with by it
on or prior to the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 5.05    Officer’s Certificate
 
Mera shall have received a duly executed certificate signed by the President or
Chairman of VFC certifying as to (i) compliance with the conditions set forth in
Sections 5.03 and 5.04; (ii) the accuracy and completeness of the Bylaws of VFC
and the director and stockholder resolutions of VFC approving this Agreement,
the Share Exchange and the transactions contemplated hereby; and (iii) the
identity and authority of the officers and other persons executing documents on
behalf of VFC.
 
Section 5.06    Certified Articles of Incorporation
 
Mera shall have received a certificate of the Secretary of State of the State of
Florida certifying the Articles of Incorporation of VFC and all amendments
thereof, dated not more than 10 days prior to the Closing Date.
 
Section 5.07    Good Standing
 
Mera shall have received a certificate of good standing, or its equivalent,
dated no more than 10 days prior to the Closing Date, from the State of
incorporation of VFC.
 
Section 5.08    Material Adverse Change
 
There shall have been no material adverse change in the business, operations,
assets, prospects, financial condition or results of operations of VFC.
 
Section 5.09    Injunction Illegality
 
No preliminary or permanent injunction, or other order decreed by any federal or
state court, which prevents the consummation of this Agreement shall have been
issued and remain in effect (each party agrees to use its reasonable efforts to
have any such injunction, order or decree lifted).  No governmental authority
shall have enacted any statute, rule or regulation that would prevent
consummation of this Agreement or make the Share Exchange illegal.
 
Section 5.10    Compliance with Securities Laws
 
The issuance of the Mera Conversion Shares to the stockholders of VFC shall
qualify as a private placement under Rule 506 of Regulation D of the Securities
Act and shall be exempt from registration under the federal securities laws in
all states and other securities laws.
 
Section 5.11    Consents
 
Mera shall have received copies of consents of stockholders and all third
parties necessary for VFC to execute, deliver and perform this Agreement and
consummate the Share Exchange.
 
Section 5.12    General
 
All required action hereunder shall have been taken by VFC in connection with
the consummation of the transactions contemplated hereby, and all certificates,
opinions and other documents required to affect the Share Exchange and the
transactions contemplated herein shall be reasonably satisfactory in form and
substance to Mera.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
CONDITIONS TO THE OBLIGATIONS OF VFC
 
The obligations of VFC to effect the Share Exchange and to perform under this
Agreement is subject to the fulfillment on or before the Closing Date of the
following additional conditions, any one or more of which may be waived, in
writing, by VFC:
 
Section 6.01    Satisfaction of Indebtedness, Liabilities and Obligations
 
Mera shall not have any outstanding liabilities or indebtedness in excess of
$400,000 as of the Closing Date.
 
Section 6.02    SEC Reports
 
Mera shall have maintained adequate books and records to permit its auditors to
prepare financial statements for all periods since October 31, 2010.
 
Section 6.03    Authorization of Series C Convertible Preferred Stock
 
Mera’s Board of Directors shall have authorized a class of Series C Convertible
Preferred Stock with the Designations and Preferences described on Schedule
6.03.
 
Section 6.04    Resignations
 
Mera’s Board of Directors, with the exception of Gregory Kowal, shall have
submitted their resignation.
 
Section 6.05    Shareholder Consent to Increase of Common Stock and Change Name
and Series A Preferred and Series B Preferred Shareholders Consent to Conversion
 
Each of the (i) Mera common stock shareholders listed on Schedule 6.05(a) shall
have executed a consent to increase the authorized number of shares of Mera
Common Stock and to effectuate a name change as provided on Schedule 6.05(a),
and (ii) Series A Preferred Shareholders and Series B Preferred Shareholders
listed on Schedule 6.05(b) shall have executed a consent to convert all
outstanding shares of Series A Preferred Stock and Series B Preferred Stock into
an aggregate of 9,529,761 shares of Mera common stock.
 
Section 6.06    Representations Accurate
 
The representations and warranties of Mera contained herein shall be true and
correct on the date of this Agreement and at and on the Closing Date in all
respects as though such representations and warranties were made at and on such
date, except those representations and warranties that speak as of a specific
date.
 
Section 6.07    Performance
 
Mera shall have complied, in all material respects, with all agreements,
obligations and conditions required by this Agreement to be complied with by
them on or prior to the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 6.08    Compliance Certificate
 
VFC shall have received a certificate signed by the President or Chairman of
Mera  certifying as to (i) compliance with the conditions set forth in Sections
6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and 6.07; (ii) the accuracy and completeness
of the Bylaws of Mera and, as applicable, the director and stockholder
resolutions of Mera approving this Agreement, the Share Exchange and the
transactions contemplated hereby; and (iii) the identity and authority of the
officers and other persons executing documents on behalf of Mera.
 
Section 6.09    Certified Articles of Incorporation
 
VFC shall have received certificates of the Secretary of State of Delaware
certifying the Articles of Incorporation of Mera and all amendments thereof,
dated not more than 10 days prior to the Closing Date.
 
Section 6.10    Good Standing
 
VFC shall have received a certificate of good standing, or its equivalent, dated
no more than 10 days prior to the Closing Date, from the state of incorporation
of Mera and each other state in which Mera is qualified to do business.
 
Section 6.11    Material Adverse Change
 
There shall have been no material adverse change in the business, operations,
assets, prospects, financial condition or results of operations of Mera.
 
Section 6.12    Legal Action
 
There shall be no pending or threatened legal action or inquiry which challenges
the validity or legality of or seeks or could reasonably be expected to prevent,
delay or impose conditions on the consummation of the Share Exchange.
 
Section 6.13    Injunction Illegality
 
No preliminary or permanent injunction, or other order decreed by any federal or
state court, which prevents the consummation of this Agreement shall have been
issued and remain in effect (each party agrees to use its reasonable efforts to
have any such injunction, order or decree lifted).  No governmental authority
shall have enacted any statute, rule or regulation that would prevent
consummation of this Agreement or make the Share Exchange illegal.
 
Section 6.14    Consents
 
VFC shall have received copies of consents of all third parties necessary for
Mera to execute, deliver and perform this Agreement and consummate the Share
Exchange.
 
Section 6.15    General
 
All required action hereunder shall have been taken by Mera in connection with
the consummation of the transactions contemplated hereby, and all certificates
and other documents required to affect the Share Exchange and the transactions
contemplated herein shall be reasonably satisfactory in form and substance to
VFC.
 
Section 6.16    Compliance with Securities Laws
 
There shall have been full compliance with the applicable securities or “blue
sky” laws and regulations of any state or other governmental body having
jurisdiction over the Share Exchange.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
TERMINATION OF AGREEMENT
 
Section 7.01    Termination
 
This Agreement may be terminated at any time prior to the Closing Time, whether
before or after approval by the stockholders of VFC and Mera:
 
(a)         By mutual agreement of the parties hereto at any time prior to the
Closing;
 
(b)         By the Board of Directors of Mera at any time prior to the Closing,
if:
 
(i)    a condition to performance by Mera under this Agreement or a covenant of
VFC contained herein shall not be fulfilled on or before the date of the Closing
or at such other time and date specified in this Agreement for the fulfillment
for such covenant or condition; or
 
(ii)    a material default or breach of this Agreement shall be made by VFC.
 
(c)         By VFC at any time prior to the Closing, if:
 
(i)    a condition to VFC’s performance under this Agreement or a covenant of
Mera contained herein shall not be fulfilled on or before the date of the
Closing or at such other time and date specified in this Agreement for the
fulfillment for such covenant or condition; or
 
(ii)    a material default or breach of this Agreement shall be made by Mera; or
 
(iii)    Mera fails to file its periodic reports with the SEC on a timely basis.
 
(d)        By either party if the Share Exchange shall not have been consummated
on or prior to June 25, 2012, unless the date of closing is extended by
agreement of the parties, provided, however, that a party in breach in any
material respect of its obligations under this Agreement, which breach shall
have been the proximate cause of the failure to consummate the Share Exchange by
such date may not terminate this Agreement under this Section 7.01(d).
 
Section 7.02        Procedure for Termination
 
In the event of termination and abandonment of the Share Exchange by Mera or VFC
pursuant to this Article VII, written notice shall be given to the other party.
 
Section 7.03        Effect of Termination
 
In the event of termination of this Agreement pursuant to this Section 7, no
party hereto (or any of its directors or officers) shall have any liability or
further obligation to any other party to this Agreement, except as provided in
this Section 7 and in Sections 4.03, 4.09 and 4.11;  provided however, that in
the case of a termination pursuant to a willful and material breach of this
Agreement by another party, the damages which the aggrieved party or parties may
recover from the defaulting party or parties shall in no event exceed the amount
of out-of-pocket costs and expenses incurred by such aggravated party or parties
in connection with this Agreement but not greater than $20,000, and no party to
this Agreement shall be entitled to any injunctive relief.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
CONTINUED OPERATION OF MERA BUSINESS AND VFC AUDITS
 
Section 8.01        Continuing Hawaii Operations
 
Following the Closing Date, Mera shall continue its historical operating
business in Hawaii (“Operating Hawaii Business”) which shall include the assets
(“Mera Assets”) used in the Company’s salt business, subject to the following:
 
(a)        Gregory F. Kowal (“Kowal”) shall resign as an officer and director of
Mera; however, Kowal or any entity controlled by Kowal shall be responsible for
the continuing Operating Hawaii Business.
 
(b)        Since there is no available cash for the Operating Hawaii Business
and no additional resources will be allocated other than revenues received from
the Salt Business, Mera will accrue, on a monthly basis, $5,000.00 payable to
Kowal, secured on a non-recourse basis to the Mera Assets used in the Operating
Hawaii  Business.
 
(c)       The only available working capital for the Operating Hawaii Business
is Mera’s Accounts Receivable which, when paid, shall be used for the Operating
Hawaii Business.
 
(d)       The assets and liabilities of the Operating Hawaii Business shall, at
or after closing, be transferred to a new subsidiary of Mera.
 
(e)        The Hawaii Operation will be entitled to the proceeds from the Hawaii
Research Credit due them upon filing the state income tax returns.
 
Section 8.02 Sale or Other Disposition of Operating Hawaii Business
 
In the event that the Board of Directors determines to discontinue the Operating
Hawaii Business, it shall:
 
(a)        Grant to Kowal a first right of refusal to purchase the Operating
Hawaii Business and Mera’s ownership interest in HRBP Biopetroleum;
 
(b)         If deemed necessary, the parties shall obtain a fairness opinion
 
(c)        In the event that the Board of Directors determines not to
discontinue the Operating Hawaii Business by nine (9) months after the Closing
Date, Kowal or entities controlled by him shall be afforded the opportunity to
purchase the Operating Hawaii Business.
 
Section 8.03         VFC Audits.
 
VFC shall provide the VFC Audits within 75-days of the Closing Date.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
MISCELLANEOUS
 
Section 9.01        Notices
 
All notices, requests, and other communications shall be deemed to be duly given
if sent by confirmed facsimile transmission, email or receipted overnight
courier addressed to the other party at the address as set forth below:
 
If to Mera:                                            Mera Pharmaceuticals,
Inc.
900 Fort Street Mall, Suite 900
Honolulu, HI  96813
Attn:  Gregory F. Kowal
Email: gregkowal@aol.com


With a copy to:                                    _______________________
_______________________
_______________________
_______________________


If to VFC:                                               Villari Family Centers,
Inc.
7522 Wiles Road, Suite 212B
Coral Springs, FL  33069
Attn:  Gary Spaniak Sr.
Email: Gary@villaricenters.com


With a copy to:                                    Pearlman Schneider LLP
2200 Corporate Blvd., NW, Suite 210
Boca Raton, FL  33431
Attn:  Charles B. Pearlman, Esq.
Email: Charlie@pslawgroup.net
 
If to VFC’s Shareholders:                    At the address set forth on the
signature page to this Agreement.


 
24

--------------------------------------------------------------------------------

 
 
Section 9.02   Binding Effect
 
Except as may be otherwise provided herein, this Agreement will be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns, but neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of the other Parties.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement is intended or will be
construed to confer on any person other than the Parties hereto any rights or
benefits hereunder.
 
Section 9.03   Headings
 
The headings in this Agreement are intended solely for convenience of reference
and will be given no effect in the construction or interpretation of this
Agreement.
 
Section 9.04   Exhibits and Schedules
 
The exhibits and schedules referred to in this Agreement will be deemed to be a
part of this Agreement.
 
Section 9.05   Counterparts
 
This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
document. Any signature page delivered by a fax machine, telecopy machine or
electronic mail shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original signed counterpart to any party which requests it.
 
Section 9.06   Governing Law
 
This Agreement will be governed by the laws of the State of Florida without
regard to conflict of laws principles thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction of any court located within
the State of Florida in connection with any matter based upon or arising out of
this Agreement or the matters contemplated herein, agrees that process may be
served upon them in any manner authorized by the laws of the State of Florida
for such persons and waives and covenants not to assert or plead any objection
which they might otherwise have to such jurisdiction and such process.
 
 
25

--------------------------------------------------------------------------------

 
 
To the fullest extent permitted by law, and as separately bargained-for
consideration, each party hereby waives any right to trial by jury in any
action, suit, proceeding, or counterclaim of any kind arising out of or relating
to this Agreement.
 
Section 9.07   Waivers
 
Compliance with the provisions of this Agreement may be waived only by a written
instrument specifically referring to this Agreement and signed by the party
waiving compliance.  No course of dealing, nor any failure or delay in
exercising any right, will be construed as a waiver, and no single or partial
exercise of a right will preclude any other or further exercise of that or any
other right.
 
Section 9.08   Pronouns
 
The use of a particular pronoun herein will not be restrictive as to gender or
number but will be interpreted in all cases as the context may require.
 
Section 9.09   Joint Drafting
 
This Agreement shall be deemed to have been drafted jointly by the Parties
hereto, and no inference or interpretation against any Party shall be made
solely by virtue of such Party allegedly having been the draftsperson of this
Agreement.
 
Section 9.10   Time Periods
 
Any action required hereunder to be taken within a certain number of days will
be taken within that number of calendar days unless otherwise provided;
provided, however, that if the last day for taking such action falls on a
weekend or a holiday, the period during which such action may be taken will be
automatically extended to the next business day.
 
Section 9.11   Modification
 
No supplement, modification or amendment of this Agreement will be binding
unless made in a written instrument that is signed by all of the Parties hereto
and that specifically refers to this Agreement.
 
Section 9.12   Severability
 
If any one or more of the provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not be affected thereby.  To
the extent permitted by applicable law, each party waives any provision of law,
which renders any provision of this Agreement invalid, illegal or unenforceable
in any respect.
 
Section 9.13   Entire Agreement
 
This Agreement and the agreements and documents referred to in this Agreement or
delivered hereunder are the exclusive statement of the agreement among the
Parties concerning the subject matter hereof.  All negotiations among the
Parties are merged into this Agreement, and there are no representations,
warranties, covenants, understandings, or agreements, oral or otherwise, in
relation thereto among the Parties other than those incorporated herein and to
be delivered hereunder.
 
[SIGNATURE PAGE TO FOLLOW]


Share Exchange
Agreement                                                                     
 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers as of the date first written.
 

 
MERA PHARMACEUTICALS, INC.
a Delaware corporation
         
 
By:
/s/ Gregory Kowal        Gregory Kowal       Chief Executive Officer          

 

 
VILLARI FAMILY CENTERS, INC.
a Florida corporation
         
 
By:
/s/ Charles Gary Spaniak, Sr.       Charles Gary Spaniak, Sr.       President  
       

 

 
VILLARI SHAREHOLDERS:
         
 
By:
/s/ Fred Villari       Name: Fred Villari       Address:             

 
 

    /s/ Arlette Spaniak       Name: Arlette Spaniak       Address:   

 

            Name:       Address:   

 

            Name:       Address:   




Share Exchange
Agreement                                                                    
 
27

--------------------------------------------------------------------------------

 

SCHEDULE 1.03
Exchange
 
Name of Villari Shareholder
Common Stock
Series C Convertible Preferred Stock
                       
TOTAL:
106,060,000
100



Share Exchange Agreement
 
28

--------------------------------------------------------------------------------

 

SCHEDULE 1.05
Directors and Executive Officers of Mera
Following the Closing
 
 
Kenneth Crowder
Gregory F. Kowal
Joyce Markley
Charles Gary Spaniak, SR.
Fred Villari
Lawrence H. Wolfe
Russell Yamamoto
 
 


Share Exchange Agreement
 
29

--------------------------------------------------------------------------------

 

SCHEDULE 2.02
Subsidiaries of Mera
 
 
 
4.4% interest in HRBP Biopetroleum
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Share Exchange Agreement
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.03
Capitalization of Mera
 
 
 
Shareholder Name
Number of Series A
Preferred Stock
Number of Shares of Common Stock issuable upon Automatic Conversion
                 
TOTAL:
80
833,333

 


 
 
Shareholder Name
Number of Series B
Preferred Stock
Number of Shares of Common Stock issuable upon Automatic Conversion
                 
TOTAL:
974
8,696,428






Share Exchange Agreement
 
31

--------------------------------------------------------------------------------

 

SCHEDULE 2.11
Mera Absence of Certain Changes
 
 
 
 
 
 
 
 
 
 
 

 

Share Exchange Agreement
 
32

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.16
Mera Taxes
 
 
 
 
 
 
 
 
 
 

 



Share Exchange Agreement
 
33

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.17
Mera Intellectual Property
 
 
 
 


 
 
 
 
 
 

 



Share Exchange Agreement
 
34

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.01
VFC Qualifications
 
 
Florida
 
 
 
 
 
 
 
 
 
 
 
 



Share Exchange Agreement
 
35

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.02
VFC Subsidiaries
 
 
None
 
 
 
 
 
 

 
 

Share Exchange Agreement
 
36

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.06
VFC Related Party Contracts
 
None
 
 


 
 
 
 
 

Share Exchange Agreement
 
37

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.10
Liabilities; Claims
 
 
None
 
 
 
 
 
 

 

Share Exchange Agreement
 
38

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.11
VFC Compensation
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 

Share Exchange Agreement
 
39

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.12
VFC Absence of Certain Changes
[Missing Graphic Reference]
 
None 
 
 
 
 
 
 
 
 
 

 
 

Share Exchange Agreement
 
40

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.18(a)
VFC Intellectual Property
 
 
None 
 
 
 
 
 
 
 

 

Share Exchange Agreement
 
41

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.18(b)
VFC Intellectual Property – Pending Claims
 
 
None 
 
 


 
 


 
 


 
 

Share Exchange Agreement
 
42

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.20
VFC Adverse Officer and Director Information
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 

Share Exchange Agreement
 
43

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.21
VFC Material Contracts
 
 
Material Contracts
 
 
None
       

 
Employment Agreements
 
None
           




Share Exchange Agreement
 
44

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.02
Satisfaction of Certain Mera Liabilities
 
 


 
 
 
 
 
 
 

 

Share Exchange Agreement
 
45

--------------------------------------------------------------------------------

 

SCHEDULE 6.03
 
 
Series C Convertible Preferred Stock
 
 
See Schedule 1.03
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Share Exchange Agreement
 
46

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 6.05(a)
 
 
Shareholder Consents to Increase Authorized and Effectuate Name Change
 
 
Shareholder Name
Number of Shares of
Common Stock
               
TOTAL
 



 


 

Share Exchange Agreement
 
47

--------------------------------------------------------------------------------

 

SCHEDULE 6.05(b)
 
Series A Preferred and Series B Preferred Shareholder Consents to Convert all
Outstanding Shares of
 
Series A Preferred Stock and Series B Preferred Stock to Mera Common Stock
 
 
 
Preferred Shareholder Name
Number of Series A
Preferred Stock
Shares of Common Stock on Conversion
                 
TOTAL:
80
833,360

 


 
 
Preferred Shareholder Name
Number of Series B
Preferred Stock
Shares of Common Stock on Conversion
                 
TOTAL:
974
8,696,846

 
 
Share Exchange Agreement
 
 
 
48

--------------------------------------------------------------------------------

 